  Case 20-20802-CMB     Doc 35 Filed 09/23/20 Entered 09/23/20 11:14:45       Desc Main
                              Document Page 1 of 2
                       UNITED STATES BANKRUPTCY COURT
                      W ESTERN DISTRICT OF PENNSYLVANIA
IN RE:
KURT A. RESCH                               Case No. 20-20802CMB
KATHLEEN A. RESCH
           Debtor(s)
                                            Chapter 13
RONDA J. WINNECOUR,
Standing Chapter 13 Trustee,
          Movant                            Document No __
        vs.
HAMPTON TOWNSHIP (STRM WTR)

             Respondents
                           NOTICE OF FUNDS ON RESERVE

   The Movant, Ronda J. Winnecour, Chapter 13 Standing Trustee, gives notice to the
above named Respondent that she has placed the Respondent -creditor’s claim (identified
below) on reserve, pursuant to W. PA. LBR 3002-3(f)(2), for the following reason:

      The creditor has informed the Trustee that the creditor is not owed anything
     on a claim. No further payments will be issued on this debt unless the creditor
     provides timely notice to the Trustee that this information was in error, and
     acknowledges that it will accept future payments.

     CONTRARY TO THE PROOF OF CLAIM FILED, THE COLLECTOR ASSERTS
     THAT NOTHING IS DUE. THE CLAIM HAS NOT BEEN WITHDRAWN.
HAMPTON TOWNSHIP (STRM WTR)                 Court claim# 14/Trustee CID# 22
C/O JORDAN TAX SERVICE INC- DLNQ
CLLCTR
102 RAHWAY RD
MCMURRAY, PA 15317


The Movant further certifies that on 09/23/2020 , copies of this notice were served on
the parties required to be served pursuant to W.PA.LBR 3002-3(g).
  Case 20-20802-CMB      Doc 35   Filed 09/23/20 Entered 09/23/20 11:14:45   Desc Main
                                  Document Page 2 of 2
                                             /s/ Ronda J. Winnecour
                                             RONDA J WINNECOUR PA ID #30399
                                             CHAPTER 13 TRUSTEE WD PA
cc: debtor(s)                                600 GRANT STREET
    original creditor                        SUITE 3250 US STEEL TWR
    putative creditor                        PITTSBURGH, PA 15219
    counsel for debtor(s)                    (412) 471-5566
    counsel for the creditor(s) (if known)   cmecf@chapter13trusteewdpa.com




DEBTOR(S):                                      DEBTOR'S COUNSEL:
KURT A. RESCH, KATHLEEN A.                      FRANCIS E CORBETT ESQ,
RESCH, 3020 EAST BARDONNER                      MITCHELL BUILDING - 707, 304
ROAD, GIBSONIA, PA 15044                        ROSS ST, PITTSBURGH, PA 15219

ORIGINAL CREDITOR'S COUNSEL:                    ORIGINAL CREDITOR:
JEFFREY R HUNT ESQ, GRB LAW,                    HAMPTON TOWNSHIP (STRM WTR),
FRICK BUILDING 14TH FL, 437                     C/O JORDAN TAX SERVICE INC-
GRANT ST, PITTSBURGH, PA 15219                  DLNQ CLLCTR, 102 RAHWAY RD,
                                                MCMURRAY, PA 15317

NEW CREDITOR:
